DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/31/2020, 11/17/2020, 6/7/2021, and 1/12/2022 have been considered by the examiner.


Response to Amendment

The examiner acknowledges the cancellation of claim 13.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power supply” of claims 1, 12, and 14, the “backlight” of claim 12, and the “first through hole that penetrates the housing and the conductive adhesive layer” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agari et al. (US 2019/0258340 A1) further in view of Gilbert (US 2008/0196828 A1).

Regarding claim 1, Agari discloses a display assembly comprising: 
an easy-peel adhesive (Fig. 2 element 2);
a housing (Fig. 2 element 3) comprising an electric conductor (Fig. 2 element 31) attached to the easy peel adhesive (as shown in Fig. 2), wherein the electric conductor comprises a first contact position (as discussed in Paragraph [0044]); and 
a display module (Fig. 2 element 4) attached to the electric conductor using the easy-peel adhesive (as shown in Fig. 2) wherein the conductive mounting surface comprises a second contact position (Fig. 2 element 14).

Gilbert teaches an electrically conductive easy-peel adhesive (Fig. 2A element 10), having a conductive mounting surface (Fig. 2A element 65), and wherein the electrically conductive easy-peel adhesive is configured to be removed when first and second contact portions are coupled (as discussed in Paragraph [0048]) to a power supply (Fig. 2A element 25).
It would have been obvious to one of ordinary skill in the art to utilize an electrically conductive easy-peel adhesive as taught by Gilbert as the easy-peel adhesive in the assembly of Agari in order to enable disassembly of the Agari assembly to facilitate repair, refurbishment, replacement or renovation operations (as suggested by Gilbert Paragraph [0007]).

Regarding claim 2, Agari in view of Gilbert discloses the assembly as set forth in claim 1 above and further wherein the display module further comprises:
a display panel (Fig. 2 element 43) comprising:
a display surface (top surface of Fig. 2 element 43); and 
a first lower surface opposite to the display surface (as shown in Fig. 2); and

Agari does not expressly disclose wherein the conductive mounting surface is a conductive body disposed on the first lower surface or the second lower surface, and wherein the conductive body is electrically conductive.
Gilbert teaches wherein the conductive mounting surface is located between the adhesive and the article to which the adhesive is attaches (as shown in Fig. 2A), as such, in the assembly of Agari as modified by Gilbert above, the conductive mounting surface would be located on the second lower surface of the touch panel in order to facilitate the adhesive being located between the touch panel and the display module as disclosed in Agari, and wherein the conductive body element 65 is electrically conductive (as discussed in Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to locate the conductive surface on the second lower surface in the assembly of Agari as modified by Gilbert above in order to allow removal of the touch panel to facilitate repair, refurbishment, replacement or renovation operations (as suggested by Gilbert Paragraph [0007]).

Regarding claim 3, Agari in view of Gilbert discloses the assembly as set forth in claim 2 above.
Agari does not expressly disclose wherein the conductive body is a conductive adhesive layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date to conductive body be a conductive adhesive layer in the assembly of Agari as modified by Gilbert above in order to allow removal of the touch panel to facilitate repair, refurbishment, replacement or renovation operations (as suggested by Gilbert Paragraph [0007]).

Regarding claim 4, Agari in view of Gilbert discloses the assembly as set forth in claim 1 above and further wherein a housing is made of a metallic material (as discussed in Agari Paragraph [0047]) and wherein the electric conductor is the housing (as discussed in Agari Paragraph [0071]).

Regarding claim 5, Agari in view of Gilbert discloses the assembly as set forth in claim 4 above and further wherein the first contact position is located on a surface of the electric conductor (as shown in Agari Fig. 2), wherein the second contact position is coupled to a contact channel (as described in Agari Paragraph [0043] as “wiring”), and wherein the contact channel provides a second power connection for the second contact position (as discussed in Agari Paragraph [0061] as the “voltage value”).

Regarding claim 7, Agari in view of Gilbert discloses the assembly as set forth in claim 1 above and further wherein the electric conductor is disposed on the housing (as shown in Agari Fig. 2).
Agari does not expressly disclose wherein the electric conductor is a conductive adhesive layer.Gilbert teaches wherein the electric conductor is a conductive adhesive layer (as shown in Fig. 2A wherein the conductive body is shown to be a layer of the conductive easy-peel adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date to conductive body be a conductive adhesive layer in the assembly of Agari as modified by Gilbert above in order to allow removal of the touch panel to facilitate repair, refurbishment, replacement or renovation operations (as suggested by Gilbert Paragraph [0007]).

Regarding claim 8, Agari in view of Gilbert discloses the assembly as set forth in claim 7 above and further wherein the first contact position is coupled to a first contact channel (as described in Agari Paragraph [0044] as “wiring”), wherein the first contact channel provides a first power connection for the first contact position (wherein being grounded is interpreted to be one pole of a voltage power differential), wherein the second contact position is coupled to a second contact channel (as described in Agari Paragraph [0043] as “wiring”), and wherein the second contact channel provides a second power connection for the second contact position (as discussed in Agari Paragraph [0061] as the “voltage value”).

Regarding claim 10, Agari in view of Gilbert discloses the assembly as set forth in claim 3 above and further wherein the conductive adhesive layer comprises a metal film layer (as discussed in Agari Paragraph [0045] and Gilbert Paragraph [0049]).

Regarding claim 11, Agari in view of Gilbert discloses the assembly as set forth in claim 1 above and further wherein the housing is a middle frame (as shown in Agari Fig. 3 wherein the housing is located in the middle of the assembly).

Regarding claim 12, Agari discloses a display (Fig. 1) comprising:
a display assembly (Fig. 2) comprising:
an easy-peel adhesive (Fig. 2 element 2);
a housing (Fig. 2 element 3) comprising an electric conductor (Fig. 2 element 31) attached to the easy-peel adhesive (as shown in Fig. 2), wherein the electric conductor comprises a first contact position (as discussed in Paragraph [0044]); and
a display module (Fig. 2 element 4) attached to the electric conductor using the easy-peel adhesive (as shown in Fig. 2), and wherein the conductive mounting surface comprises a second contact position (Fig. 2 element 14); and
a backlight source configured to provide a light source for the display assembly (Fig. 2 element 45).
Agari does not expressly disclose the adhesive being an electrically conductive easy-peel adhesive, the display module comprising a conductive mounting surface, wherein the electrically conductive easy-peel adhesive is configured to be removed from 
Gilbert teaches an electrically conductive easy-peel adhesive (Fig. 2A element 10), having a conductive mounting surface (Fig. 2A element 65), and wherein the electrically conductive easy-peel adhesive is configured to be removed when first and second contact portions are coupled (as discussed in Paragraph [0048]) to a power supply (Fig. 2A element 25).
It would have been obvious to one of ordinary skill in the art to utilize an electrically conductive easy-peel adhesive as taught by Gilbert as the easy-peel adhesive in the assembly of Agari in order to enable disassembly of the Agari assembly to facilitate repair, refurbishment, replacement or renovation operations (as suggested by Gilbert Paragraph [0007]).

Regarding claim 16, Agari in view of Gilbert discloses the assembly as set forth in claim 2 above and further wherein the conductive body is a metal frame (as discussed in Agari Paragraph [0073]).

Regarding claim 17, Agari in view of Gilbert discloses the assembly as set forth in claim 5 above and further wherein the contact channel is a lead extended from the second contact portion (as discussed in Agari Paragraph [0044] wherein “wiring” is interpreted as a “lead”).

Regarding claim 18, Agari in view of Gilbert discloses the assembly as set forth in claim 8 above and further wherein the first contact channel is a first lead extended from the first contact position, and wherein the second contact channel is a second lead extended from the first contact position (as discussed in Agari Paragraphs [0043]-[0044] wherein “wiring” is interpreted as a “lead”).

Regarding claim 19, Agari in view of Gilbert discloses the assembly as set forth in claim 3 above.
Agari does not expressly disclose wherein the conductive adhesive layer comprises a plastic film with a metallic material.
Gilbert teaches wherein the conductive adhesive layer comprises a plastic film (as discussed in Paragraph [0013]) with a metallic material (as discussed in Paragraphs [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a plastic film having a metallic material as taught by Gilbert in the assembly of Agari in order to enable softening of the adhesive for removal (as discussed in Gilbert Paragraph [0008]).

Regarding claim 20, Agari in view of Gilbert discloses the assembly as set forth in claim 1 above and further wherein the housing is a front housing (as shown in Agari Fig. 2 wherein the housing is located toward the display side of the display assembly indicating it is located to the front of the assembly).

Regarding claim 21, Agari in view of Gilbert discloses the assembly as set forth in claim 1 above and further wherein the housing is a bracing (as shown in 2 wherein the housing is shown to brace the location of the touch panel on the display module).


Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agari et al. (US 2019/0258340 A1) in view of Gilbert as applied to claims 5 and 8 above and further in view of Harris et al. (US 2018/0149942 A1).

Regarding claim 6, Agari in view of Gilbert discloses the assembly as set forth in claim 5 above.
Agari does not expressly disclose wherein the contact channel is a through hole that penetrates through the housing and the electrically conductive easy-peel adhesive.
Harris teaches a contact channel which is a through hole that penetrates through a housing and an adhesive (as shown in Fig. 6 and Fig. 7 and discussed in Paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole which penetrates the housing and the electrically conductive adhesive, as taught by Harris in the assembly of Agari as modified by Gilbert above in order to make an electrical connection (as suggested in Harris Paragraph [0047]) to the second contact position with the footprint of the housing.

Regarding claim 9, Agari in view of Gilbert discloses the assembly as set forth in claim 8 above and further wherein the first contact channel is a first through hole (Agari Fig. 3 element 3e) that penetrates through the housing and the conductive adhesive layer (as discussed in Agari Paragraph [0044]).
Agari does not expressly disclose wherein the second contact channel is a second through hole that penetrates through the housing and the electrically conductive easy-peel adhesive.
Harris teaches a contact channel which is a through hole that penetrates through a housing and an adhesive (as shown in Fig. 6 and Fig. 7 and discussed in Paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole which penetrates the housing and the electrically conductive adhesive for the second contact channel, as taught by Harris in the assembly of Agari as modified by Gilbert above in order to make an electrical connection (as suggested in Harris Paragraph [0047]) to the second contact position with the footprint of the housing.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2008/0196828 A1) further in view of Agari et al. (US 2019/0258340 A1).

Regarding claim 14, Gilbert discloses a dismantlement method comprising:
(as shown  in Fig. 2B) and a second contact position on an electric conductor to a negative electrode of the direct current power supply (as shown in Fig. 2B) to generate a voltage between a mounting surface of the module and the electric conductor that are attached to an electrically conductive easy-peel adhesive (as shown in Fig. 2b as element 10 and discussed in Paragraph [0047]), wherein the electric conductor comprises a housing or a conductive adhesive layer disposed on the surface of the housing (as shown in Fig. 2B as elements 50 and 60 respectively); and
removing the module or the housing from the electrically conductive easy-peel adhesive (as shown in Fig. 2C and discussed in Paragraph [0048]).
Gilbert does not expressly disclose wherein the dismantlement method is a display dismantlement method and wherein the module is a display module.
Agari teaches a display module utilizing an adhesive to form a coupling between a housing and a display module.
It would have been obvious to one of ordinary skill in the art before the effective filing date that the adhesive and method of dismantlement of Gilbert could be used to assemble and dismantle the display module from the housing of Agari as is an implied use set forth in Gilbert Paragraph [0007]).

Regarding claim 15, Gilbert in view of Agari discloses the method as set forth in claim 14 above.
Gilbert does not expressly disclose further comprising determining a retaining direction of the electrically conductive easy-peel adhesive by changing the voltage .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841